UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 32 Information About the Review and Approval of an Additional Sub-Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small CapValue Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers Fund and Market Performance Overview For the six-month period ended May 31,2010,Dreyfus Select Managers Small CapValue Funds Class A shares produced a total return of 16.75%, Class C shares returned 16.35% and Class I shares returned 16.86%. 1 In comparison, the Russell 2000 Value Index (the Index), the funds benchmark, achieved a total return of 15.93% for the same period. 2 Small-cap stocks generally advanced over the reporting period in the midst of a sustained U.S. economic recovery. Although the market suffered bouts of weakness later in the reporting period, it was not enough to fully offset previous gains.The fund produced returns that were higher than its benchmark, due to the success of the sub-advisers security selection strategies in seven of the benchmarks ten economic sectors. The Funds Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund uses a multi-manager approach by selecting one or more sub-advisers to manage its assets. As the funds portfolio allocation managers, we seek sub-advisers that complement one anothers style of investing, consistent with the funds investment goal. We monitor and evaluate the performance of the sub-advisers and will recommend to Dreyfus and the funds board any changes based on our evaluations. The funds assets currently are allocated among four sub-advisers, each acting independently of one another and using its own methodology to select portfolio investments. Currently 30% of the funds assets are allocated to Thompson, Siegel and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model. Another 30% are allocated to Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic values.Another 30% are allocated to Neuberger Berman Management LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small cap companies selling at a The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) material discount to their intrinsic value. The remaining 10% of the funds assets are allocated to Riverbridge Partners, LLC, which focuses on companies that are building their earnings power and intrinsic value over long periods of time. Stocks Encountered Heightened Volatility The reporting period began in the midst of an economic recovery as improved manufacturing activity and an apparent bottoming of housing prices helped boost confidence among businesses, consumers and investors. However, in the spring of 2010, several developments appeared to threaten the global economic rebound. First, Europe was roiled by a sovereign debt crisis when Greece and other peripheral members of the European Union found themselves unable to finance heavy debt burdens. Meanwhile, robust economic growth in China seemed to spark inflationary pressures,and investors grew worried that remedial measures might dampen growth in Asia. Finally, stubbornly high unemployment and ongoing troubles in domestic housing markets produced economic headwinds in the United States. Consequently, small-cap stocks generally rallied early in the reporting period, but subsequently gave back a portion of those gains. Still, because small-cap companies tend to have less exposure to international markets, U.S. small-cap stocks produced significantly higher returns than their large-cap counterparts for the reporting period overall. Industrials Sector Helped Drive Fund Performance In this volatile environment, the funds sub-advisers produced especially strong relative performance, on average, in the economically-sensitive industrials sector.Top industrial performers during the reporting period included jet engine components manufacturer Ladish, which posted a four-fold increase in quarterly earnings compared to the previous year. Welding products maker Thermadyne Holdings gained value after reporting an increase in sales, particularly in the United States. The energy sector also produced strong relative results, with natural gas exploration companies gaining value when concerns intensified regarding deep-water oil drilling.The funds top individual performer for the reporting period came from the consumer discretionary sector, where kitchenware producer Lifetime Brands benefited from strong sales amid a revival in consumer demand. 4 Laggards during the reporting period were found primarily in the information technology sector. Wireless and satellite communications equipment provider TeleCommunication Systems encountered government project delays that dampened quarterly earnings. Money transfer services company Euronet Worldwide was hurt by revenue shortfalls and the European sovereign debt crisis. Finding Opportunities Among Quality Companies Although the U.S. stock market has largely recovered from the impacts of the 2008 recession and financial crisis, a number of headwinds remain, including uncertainty regarding proposed financial regulatory reform. Therefore, as of the reporting periods end, we have favored higher-quality companies over more speculative ones, and we have emphasized domestic-oriented companies over those with a substantial presence in international markets. Our sub-advisers have found relatively few stocks meeting these criteria in the financials sector, but we have adopted a more constructive posture with regard to potential growth opportunities in most other market segments. In our judgment, this investment posture helps the fund to weather potential volatility while participating to a significant degree in any gains produced by small-cap stocks. June 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: Bloomberg  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small CapValue Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.40 $ 11.49 $ 6.06 Ending value (after expenses) $1,167.50 $1,163.50 $1,168.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.89 $ 10.70 $ 5.64 Ending value (after expenses) $1,018.10 $1,014.31 $1,019.35 Expenses are equal to the funds annualized expense ratio of 1.37% for Class A, 2.13% for Class C and 1.12% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Common Stocks96.8% Shares Value ($) Consumer Discretionary14.9% Aarons 27,950 558,441 Advance Auto Parts 23,100 1,195,656 Ambassadors Group 29,825 348,654 Cabelas 45,825 a 788,648 Capella Education 1,682 a 144,501 Carters 34,400 a 1,051,264 Cheesecake Factory 14,050 a 358,275 Cinemark Holdings 43,900 701,961 Cogent 68,400 a 610,128 Convergys 37,300 a 407,316 Corinthian Colleges 68,900 a 922,571 CSS Industries 34,500 651,705 Delta Apparel 6,990 a 117,781 Diebold 21,400 620,172 Digital River 16,300 a 448,902 Dollar Thrifty Automotive Group 14,300 a 667,810 Drew Industries 48,900 a 1,072,866 FTI Consulting 16,000 a 684,160 Gentex 25,100 493,968 Grand Canyon Education 6,150 a 151,044 Gymboree 17,200 a 766,776 Hawk, Cl. A 50,200 a 1,149,078 Hillenbrand 21,500 522,235 Interval Leisure Group 70,800 a 957,216 Isle of Capri Casinos 49,700 a 495,012 Jo-Ann Stores 1,075 a 49,106 JOS. A. Bank Clothiers 13,200 a 800,976 Lifetime Brands 83,200 a 1,163,136 LKQ 19,650 a 361,953 Lumber Liquidators Holdings 32,000 a 944,320 Nobel Learning Communities 45,600 a 301,416 OfficeMax 36,800 a 656,144 PEP Boys-Manny Moe & Jack 43,100 531,423 Polaris Industries 15,600 915,720 Rent-A-Center 35,900 a 869,498 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Ryder System 26,800 1,204,392 Sally Beauty Holdings 110,300 a 1,037,923 Scholastic 29,200 763,580 Shuffle Master 73,300 a 608,390 Shutterfly 27,200 a 628,320 True Religion Apparel 32,000 a 883,520 Universal Technical Institute 5,700 a 139,935 Valassis Communications 14,500 a 529,540 Warner Music Group 115,200 a 699,264 Consumer Staples3.0% Andersons 28,300 926,259 Constellation Brands, Cl. A 85,600 a 1,426,096 Cooper 35,400 1,304,844 Flowers Foods 26,300 649,873 Landec 136,350 a 844,007 Overhill Farms 41,025 a 251,893 United Natural Foods 16,900 a 524,745 Energy6.0% American Oil and Gas 153,900 a 991,116 Brigham Exploration 96,000 a 1,649,280 CenterPoint Energy 63,400 863,508 Covanta Holding 57,200 a 882,596 Global Industries 80,400 a 419,688 GMX Resources 47,300 a 322,586 Gulfport Energy 47,950 a 629,583 Holly 24,100 624,190 McMoRan Exploration 37,500 a 403,125 Northern Oil and Gas 63,600 a 917,748 Ormat Technologies 15,000 427,350 Southern Union 37,700 820,729 Tetra Technologies 109,100 a 1,097,546 Venoco 36,800 a 532,496 Whiting Petroleum 13,300 a 1,113,343 8 Common Stocks (continued) Shares Value ($) Financial16.8% Alterra Capital Holdings 36,200 677,302 Altisource Portfolio Solutions 28,033 a 751,565 American Equity Investment Life Holding 58,800 553,308 American Physicians Capital 18,500 573,685 Baldwin & Lyons, Cl. B 5,075 114,543 BioMed Realty Trust 43,400 738,234 Brandywine Realty Trust 34,150 395,798 Broadridge Financial Solutions 39,200 749,504 Bryn Mawr Bank 36,800 643,264 Capstead Mortgage 52,400 598,408 Cash America International 18,500 683,575 City Holding 24,000 770,160 CNA Surety 35,375 a 580,857 Columbia Banking System 66,625 1,487,736 Community Bank System 34,875 796,894 Euronet Worldwide 35,000 a 460,250 First American 38,800 1,320,364 First Bancorp/NC 20,700 334,098 First Cash Financial Services 33,400 a 702,402 First Niagara Financial Group 34,800 459,708 Global Cash Access Holdings 55,000 a 439,450 Hallmark Financial Services 79,400 a 807,498 Horace Mann Educators 42,100 647,077 Huntington Bancshares 94,200 580,272 IBERIABANK 13,600 747,048 LaSalle Hotel Properties 31,700 713,250 MGIC Investment 25,000 a 234,000 National Western Life Insurance 5,300 885,100 Net 1 UEPS Technologies 43,300 620,056 Ocwen Financial 221,800 a 2,697,088 Omega Healthcare Investors 51,600 1,024,776 Platinum Underwriters Holdings 16,100 592,641 Portfolio Recovery Associates 9,550 a 653,793 PS Business Parks 13,000 700,830 RLI 10,600 584,272 SLM 96,100 a 1,067,671 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Sterling Bancorp 21,000 200,970 Sterling Bancshares 185,500 992,425 Suffolk Bancorp 14,900 469,648 SVB Financial Group 16,100 a 722,246 TCF Financial 27,300 440,622 Texas Capital Bancshares 17,400 a 317,898 Tower Group 34,300 751,513 Umpqua Holdings 42,000 527,520 Walter Investment Management 74,500 1,214,350 Wintrust Financial 19,900 709,634 Health Care9.5% Abaxis 7,950 a 178,955 Allscripts-Misys Healthcare Solutions 18,800 a 353,628 Amedisys 15,600 a 775,632 AngioDynamics 21,000 a 310,170 Beckman Coulter 14,000 804,160 Bio-Reference Laboratories 10,800 a 246,996 Bruker 21,900 a 278,896 Cambrex 158,682 a 661,704 Celera 59,600 a 421,372 Cepheid 35,186 a 629,126 Charles River Laboratories International 42,500 a 1,425,450 Chemed 32,100 1,826,811 Health Management Associates, Cl. A 103,000 a 957,900 HealthSpring 37,600 a 653,112 Hill-Rom Holdings 35,200 981,376 IPC The Hospitalist 7,100 a 207,817 Magellan Health Services 32,900 a 1,338,701 Mednax 7,400 a 418,470 MEDTOX Scientific 5,800 a 68,962 NBTY 24,500 a 838,880 Neogen 12,550 a 322,660 PDL BioPharma 84,100 451,617 PharMerica 26,100 a 428,040 Quality Systems 3,200 188,928 10 Common Stocks (continued) Shares Value ($) Health Care (continued) Questcor Pharmaceuticals 79,500 a 752,865 SXC Health Solutions 12,400 a 912,144 Techne 4,800 290,640 Theragenics 179,200 a 209,664 USANA Health Sciences 2,560 a 95,872 Vital Images 32,950 a 452,074 West Pharmaceutical Services 27,500 1,082,125 Industrial13.3% AAON 24,675 608,979 Allegiant Travel 11,250 622,012 Beacon Roofing Supply 18,150 a 381,150 Ceradyne 28,200 a 607,710 Corporate Executive Board 16,300 527,957 CoStar Group 4,200 a 171,234 Danaos 65,000 a 261,950 Dresser-Rand Group 24,400 a 776,652 Dynamex 6,400 a 98,432 ESCO Technologies 13,700 358,529 Forward Air 6,800 186,116 Global Power Equipment Group 157,500 a 330,750 Granite Construction 9,300 275,745 Hexcel 55,975 a 893,921 Hubbell, Cl. B 20,800 887,120 Innerworkings 27,050 a 187,456 John Bean Technologies 43,400 746,046 KBR 36,000 791,280 Knoll 52,250 772,777 L.B. Foster, Cl. A 9,400 a 263,858 Ladish 73,100 a 1,847,968 Lydall 132,400 a 1,067,144 McGrath Rentcorp 28,700 670,432 Miller Industries 12,750 191,250 Mobile Mini 8,400 a 134,400 Navistar International 24,800 a 1,343,664 NN 111,350 a 689,256 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Pall 25,900 881,895 Resources Connection 18,000 a 290,520 Ritchie Brothers Auctioneers 12,950 263,921 Rollins 23,500 499,610 School Specialty 43,700 a 939,113 Seaspan 27,100 289,699 Standex International 70,500 1,833,705 Tecumseh Products, Cl. A 55,600 a 726,692 Teledyne Technologies 19,900 a 782,269 Textron 62,900 1,300,143 Thermadyne Holdings 120,100 a 1,363,135 Thomas & Betts 13,550 a 519,507 Xerium Technologies 32,990 a 517,613 Xerium Technologies (Warrants 5/24/14) 17,149 a 0 Information Technology18.4% Accelrys 90,300 a 620,361 American Science & Engineering 6,100 427,427 ANSYS 7,600 a 332,348 ArcSight 5,636 a 122,076 Arris Group 140,200 a 1,537,994 Astro-Med 12,850 87,444 Brocade Communications Systems 190,400 a 1,037,680 Cabot Microelectronics 34,825 a 1,278,077 Cadence Design Systems 78,600 a 526,620 Cass Information Systems 6,450 204,594 Ciena 40,000 a 622,800 Comtech Telecommunications 22,800 a 656,868 Comverse Technology 73,200 a 625,128 Concur Technologies 3,900 a 164,970 Constant Contact 6,636 a 142,409 CSG Systems International 46,700 a 958,284 CTS 59,800 629,694 DealerTrack Holdings 12,600 a 201,978 Digi International 29,500 a 272,580 DST Systems 26,200 1,003,984 12 Common Stocks (continued) Shares Value ($) Information Technology (continued) Echelon 14,500 a 123,395 F5 Networks 3,558 a 250,234 Fair Isaac 74,700 1,733,040 FARO Technologies 6,650 a 159,002 Forrester Research 8,600 a 269,782 GeoEye 20,200 a 641,754 Guidance Software 13,850 a 81,438 Hutchinson Technology 188,000 a 1,028,360 Ikanos Communications 98,600 a 208,046 Intersil, Cl. A 43,900 584,309 ION Geophysical 127,300 a 691,239 Keynote Systems 52,400 519,284 MAXIMUS 5,700 341,430 MEMC Electronic Materials 58,900 a 668,515 Mercury Computer Systems 34,200 a 401,850 MTS Systems 10,200 298,350 Multi-Fineline Electronix 18,100 a 478,383 Napco Security Technologies 11,250 a 22,725 National Instruments 15,900 511,821 NCI, Cl. A 14,500 a 318,130 Plantronics 23,300 697,602 Power Integrations 9,750 331,305 RADWARE 28,700 a 542,717 RF Micro Devices 119,700 a 574,560 Rudolph Technologies 7,425 a 65,934 S1 241,900 a 1,482,847 Scientific Games, Cl. A 44,900 a 458,878 SeaChange International 54,000 a 450,900 Semtech 21,800 a 383,898 Sierra Wireless 38,500 301,070 Standard Microsystems 33,400 a 764,192 Stratasys 12,800 a 297,728 Syniverse Holdings 45,000 a 890,550 Tekelec 61,500 881,603 TeleCommunication Systems, Cl. A 82,600 a 413,826 Telvent GIT 6,750 156,465 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) TIBCO Software 157,450 a 1,796,505 Ultimate Software Group 12,300 a 420,783 Ultratech 38,400 a 535,296 Verint Systems 64,500 a 1,669,260 Vishay Intertechnology 218,500 a 1,977,425 Materials7.5% Arch Chemicals 34,100 1,168,266 Bemis 6,150 176,382 Boise 112,700 a 691,978 Crown Holdings 51,900 a 1,220,169 Harry Winston Diamond 36,500 a 455,520 Horsehead Holding 59,100 a 616,413 KapStone Paper and Packaging 52,725 a 582,611 LSB Industries 34,894 a 570,517 Mercer International 185,135 a 907,162 Olin 39,800 762,966 Omnova Solutions 146,975 a 1,180,209 Royal Gold 9,300 466,302 RTI International Metals 49,600 a 1,314,896 Schulman (A.) 24,900 553,403 Schweitzer-Mauduit International 15,700 866,640 Solutia 152,600 a 2,311,890 Thompson Creek Metals 65,100 a 641,235 Zoltek 13,200 a 126,324 Producer Durables5.7% Actuant, Cl. A 35,400 715,788 Atlas Air Worldwide Holdings 18,900 a 987,903 Avery Dennison 30,300 1,035,655 Brinks 28,400 643,828 Bristow Group 21,400 a 695,500 Curtiss-Wright 18,700 619,344 EnerSys 31,600 a 711,000 Force Protection 106,300 a 472,504 Hawaiian Holdings 101,800 a 724,816 14 Common Stocks (continued) Shares Value ($) Producer Durables (continued) Intermec 30,500 a 336,720 Old Dominion Freight Line 18,300 a 652,212 Orbital Sciences 44,784 a 710,722 Orion Marine Group 29,600 a 449,920 Sealed Air 52,800 1,100,352 Sterling Construction 21,900 a 360,036 Team 26,500 a 398,560 Tennant 13,000 435,370 Utilities1.7% Cleco 31,700 839,099 CMS Energy 37,400 549,032 OGE Energy 12,900 470,076 Southwest Gas 20,800 616,096 Zoran 81,400 a 786,324 Total Investments (cost $173,698,077) 96.8% Cash and Receivables (Net) 3.2% Net Assets 100.0% a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.4 Energy 6.0 Financial 16.8 Producer Durables 5.7 Consumer Discretionary 14.9 Consumer Staples 3.0 Industrial 13.3 Utilities 1.7 Health Care 9.5 Materials 7.5  Based on net assets. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 173,698,077 188,598,444 Cash 4,659,337 Receivable for investment securities sold 2,739,306 Receivable for shares of Common Stock subscribed 318,275 Dividends receivable 195,068 Prepaid expenses 18,505 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 228,791 Payable for investment securities purchased 1,403,513 Payable for shares of Common Stock redeemed 16,990 Accrued expenses 57,462 Net Assets ($) Composition of Net Assets ($): Paid-in capital 175,548,632 Accumulated distribution in excess of investment incomenet (101,656) Accumulated net realized gain (loss) on investments 4,474,836 Accumulated net unrealized appreciation (depreciation) on investments 14,900,367 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 7,457,494 888,379 186,476,306 Shares Outstanding 419,969 50,581 10,467,375 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $389 foreign taxes withheld at source) Expenses: Management feeNote 3(a) 674,528 Custodian feesNote 3(c) 89,776 Professional fees 36,469 Registration fees 33,598 Prospectus and shareholders reports 16,413 Shareholder servicing costsNote 3(c) 10,763 Directors fees and expensesNote 3(d) 4,112 Distribution feesNote 3(b) 2,898 Loan commitment feesNote 2 771 Miscellaneous 9,086 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (27,373) Lessreduction in fees due to earnings creditsNote 1(b) (2) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 4,633,563 Net unrealized appreciation (depreciation) on investments 12,146,149 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations ($): Investment income (loss)net (105,345) 31,580 Net realized gain (loss) on investments 4,633,563 41,230 Net unrealized appreciation (depreciation) on investments 12,146,149 2,754,218 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class I Shares (30,748)  Net realized gain on investments: Class A Shares (12,873)  Class C Shares (1,273)  Class I Shares (185,975)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 151,521 5,163,231 Class C Shares 215,393 512,567 Class I Shares 119,450,671 62,682,484 Dividends reinvested: Class A Shares 393  Class C Shares 25  Class I Shares 93,789  Cost of shares redeemed: Class A Shares (14,338)  Class C Shares (40,035)  Class I Shares (11,763,850) (900,198) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 70,285,112  End of Period Undistributed (distribution in excess of) investment incomenet (101,656) 34,437 18 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Capital Share Transactions: Class A Shares sold 8,165 412,597 Shares issued for dividends reinvested 24  Shares redeemed (817)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 11,894 40,791 Shares issued for dividends reinvested 1  Shares redeemed (2,105)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 6,974,628 4,211,462 Shares issued for dividends reinvested 5,573  Shares redeemed (661,888) (62,400) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended Class A Shares (Unaudited) November 30, 2009 a Per Share Data ($): Net asset value, beginning of period 15.24 12.50 Investment Operations: Investment (loss)net b (.03) (.00) c Net realized and unrealized gain (loss) on investments 2.58 2.74 Total from Investment Operations 2.55 2.74 Distributions: Dividends from net realized gain on investments (.03)  Net asset value, end of period 17.76 15.24 Total Return (%) d,e 16.75 21.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 1.41 2.94 Ratio of net expenses to average net assets f 1.37 1.40 Ratio of net investment (loss) to average net assets f (.39) (.02) Portfolio Turnover Rate e 28.76 48.43 Net Assets, end of period ($ x 1,000) 7,457 6,289 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 20 Six Months Ended May 31, 2010 Year Ended Class C Shares (Unaudited) November 30, 2009 a Per Share Data ($): Net asset value, beginning of period 15.13 12.50 Investment Operations: Investment (loss)net b (.10) (.10) Net realized and unrealized gain (loss) on investments 2.56 2.73 Total from Investment Operations 2.46 2.63 Distributions: Dividends from net realized gain on investments (.03)  Net asset value, end of period 17.56 15.13 Total Return (%) c,d 16.35 21.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.18 3.70 Ratio of net expenses to average net assets e 2.13 2.15 Ratio of net investment (loss) to average net assets e (1.15) (.77) Portfolio Turnover Rate d 28.76 48.43 Net Assets, end of period ($ x 1,000) 888 617 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended Class I Shares (Unaudited) November 30, 2009 a Per Share Data ($): Net asset value, beginning of period 15.28 12.50 Investment Operations: Investment income (loss)net b (.01) .03 Net realized and unrealized gain (loss) on investments 2.58 2.75 Total from Investment Operations 2.57 2.78 Distributions: Dividends from investment incomenet (.00) c  Dividends from net realized gain on investments (.03)  Total Distributions (.03)  Net asset value, end of period 17.82 15.28 Total Return (%) d 16.86 22.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 1.15 1.91 Ratio of net expenses to average net assets e 1.12 1.15 Ratio of net investment income (loss) to average net assets e (.12) .26 Portfolio Turnover Rate d 28.76 48.43 Net Assets, end of period ($ x 1,000) 186,476 63,379 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Select Managers Small Cap Value Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective seeks capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. EACM Advisors LLC (EACM), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds portfolio allocation manager. Thompson, Seigel and Walmsley, LLC (TS&W), Walthausen & Co., LLC (Walthausen), Riverbridge Partners, LLC (Riverbridge), and Neuberger Berman Management LLC (Neuberger Berman) serve as the funds sub-investment advisers, each managing an allocated portion of the funds portfolio. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 400,000 Class A and 40,000 Class C shares. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect 24 accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010, in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  184,158,649   Equity Securities Foreign  4,439,795    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in 26 the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating 28 expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.15% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $27,373 during the period ended May 31, 2010. Pursuant to separate Sub-Investment Advisory Agreements (each, a Sub-Investment Advisory Agreement) between Dreyfus and each of TS&W, Walthausen, Riverbridge, and Neuberger Berman, each Sub-Investment Advisory Agreement will continue for successive annual periods ended November 30, 2010 except the Sub-Investment Advisory Agreement with Neuberger Berman which has an initial term extending to November 30, 2011. Dreyfus pays TS&W, Walthausen, Riverbridge, and Neuberger Berman separate monthly fees at an annual percentage rate based on the average daily net assets of the fund under the Sub-Advisers Management. During the period ended May 31, 2010, the Distributor retained $292 from commissions earned on sales of the funds Class A shares and $31 from CDSCs on redemptions of the funds Class C Shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2010, Class C shares were charged $2,898 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A and Class C shares were charged $9,013 and $966, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $335 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $31 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $89,776 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $148,663, Rule 12b-1 distribution plan fees $574, shareholder services plan fees $1,800, custodian fees $74,008, chief compliance officer fees $3,656 and transfer agency per account fees $90. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 30 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2010, amounted to $145,039,877 and $40,471,371, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended May 31, 2010. These disclosures did not impact the notes to the financial statements. At May 31, 2010, accumulated net unrealized appreciation on investments was $14,900,367, consisting of $22,113,097 gross unrealized appreciation and $7,212,730 gross unrealized depreciation. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Event: On July 19, 2010, the funds board approved Lombardia Capital Partners, LLC as an additional sub-adviser to the fund, effective on or about July 30, 2010. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF AN ADDITIONAL SUB-INVESTMENT ADVISORY AGREEMENT At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered, through the initial renewal date of November 30, 2011, the initial approval of a Sub-Investment Advisory Agreement with Neuberger Berman Management LLC (Neuberger or the Sub-Adviser), pursuant to which the Sub-Adviser would serve as an additional sub-investment adviser to the fund and provide day-today management of a percentage of the funds portfolio. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940,as amended) of the fund,were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services to be Provided to the Fund. The Board members received a presentation from representatives of the Sub-Adviser, regarding services to be provided to the fund and discussed the nature, extent, and quality of the services provided to the fund pursuant to Dreyfus Sub-Investment Advisory Agreement with Neuberger. The Board members considered the Sub-Advisers research, portfolio management capabilities and performance history. Comparative Analysis of the Funds Sub-Advisory Fee. The Board discussed with representatives of the Manager, EACM, the funds Portfolio Allocation Manager, and the Sub-Adviser the investment strategy to be employed by the Sub-Adviser in the management of its portion of the funds assets.The Board members were provided with information regarding the Sub-Advisers experience, philosophy and process with respect to small cap value equity investing. The Managers representatives also provided information regarding the fees charged to institutional separate accounts and commingled funds managed by the Sub-Adviser (the Similar Accounts) that have similar investment objectives and policies as the fund. These fees were higher than the fees proposed to be charged for the fund. 32 Potential Benefits; Profitability. The Board members considered potential benefits to the Sub-Adviser from acting in its capacity. Since the Manager, and not the fund, will pay the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Advisers profitability to be relevant. At the conclusion of these discussions, each of the Board members expressed the opinion that he or she had been furnished with sufficient information to make an informed business decision with respect to the approval of funds Sub-Investment Advisory Agreement. Based on the discussions and considerations of the Board members as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the services to be provided by the Sub-Adviser are adequate and appropriate in light of Neubergers experience in managing small cap value equity assets, Neubergers portfolio management and credit research resources to be applied in managing the funds portfolio, and EACMs recommendation to engage Neuberger. The Board concluded that the fee to be paid by Dreyfus to Neuberger is reasonable and appropriate and that considerations of profitability and economies of scale were not relevant to this determination. The Board members considered these conclusions and determinations and, without any one factor being dispositive, determined that approval of the funds Sub-Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 33 Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Jane Henderson and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2010, Dreyfus U.S. Equity Funds Class A shares achieved a return of 0.92%, Class C shares returned 0.52% and Class I shares returned 1.03%. 1 In comparison, the funds benchmark index, the Morgan Stanley Capital International USA Index (the MSCI USA Index), achieved a 0.22% return over the same period. 2 The U.S. stock market achieved modest gains amid a subpar economic recovery during the reporting period. The fund produced returns that were slightly higher than its benchmark, mainly because our bottom-up security selection strategy allowed us to avoid some of the market volatility. The Funds Investment Approach The fund seeks long-term real return by investing in stocks of companies that are located in the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their operating margins and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position and outlook. U.S. Stocks Produced Modest Gains The reporting period began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) businesses, consumers and investors. However, in early 2010, several developments appeared to threaten the economic rebound. First, Europe was roiled by a sovereign debt crisis when Greece and other peripheral members of the European Union found themselves unable to finance heavy debt burdens. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery,seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen the regions growth. Finally, a stubbornly high unemployment rate and ongoing troubles in domestic housing markets produced economic headwinds in the United States. Consequently, by the end of the reporting period, U.S. stocks gave back most of the gains made during the rally from early February to mid-April. Lack of Financial Stocks Undermined Fund Performance In the midst of heightened market volatility, our bottom-up security selection process led us to those areas of the market where companies and industry groups displayed sound business fundamentals and proved relatively resistant to economic headwinds.We found very few opportunities meeting these criteria in the U.S. financial sector, which in the year prior to the reporting period had suffered the bankruptcies or distressed acquisitions of several major financial institutions. However,lack of exposure to financial companies prevented the fund from participating in the rebound of many of the sectors surviving members. Despite a number of ongoing challenges, including uncertainty surrounding proposed regulatory reforms, a number of previously hard-hit U.S. banks and brokerage firms advanced relatively strongly during the reporting period. The fund also suffered from its overweight exposure to the health care sector. However, the adverse effects of this allocation position were offset to a substantial degree by better-than-average results from our security selection strategy, as fund holdings such as cancer therapy and X-ray products provider Varian Medical Systems and respiratory equipment maker Resmed gained value. Our stock selection strategy proved especially effective in the industrials sector, where construction supplies provider Fastenal and aircraft manufacturer Boeing posted gains. Entertainment technology developer Dolby Laboratories ranked as the funds top individual performer during the reporting period. 4 The fund encountered disappointments in a handful of individual holdings. Agricultural giant Monsanto lost value due to intensifying competition and pricing pressure in its chemicals business.Biotechnology firm Gilead Sciences reported quarterly financial results that fell slightly short of analysts expectations. Telecommunications company QUAL-COMM saw a modest decrease in licensing fees for its widely adopted mobile phone technology. Finding Opportunities One Stock at a Time We have maintained a cautious posture with regard to recent volatility in the U.S. stock market. We are especially concerned about the potential impact on U.S. business of ongoing turmoil in Europe, which as of the reporting periods end is exploring ways to prevent the spread of its debt crisis to additional eurozone nations. Nonetheless, our stock selection process has continued to find attractive opportunities among individual companies across a variety of market sectors. Indeed, if security selection becomes a more critical determinant of stock market performance, as we believe it will, the funds focus on extensive fundamental research could be particularly well suited to the upcoming investment environment. June 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.01 $ 10.75 $ 5.76 Ending value (after expenses) $1,009.20 $1,005.20 $1,010.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.04 $ 10.80 $ 5.79 Ending value (after expenses) $1,017.95 $1,014.21 $1,019.20  Expenses are equal to the funds annualized expense ratio of 1.40% for Class A, 2.15% for Class C and 1.15% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Common Stocks89.6% Shares Value ($) Consumer Discretionary12.7% Gymboree 8,700 a 387,846 McDonalds 7,100 474,777 NIKE, Cl. B 6,000 434,280 Panera Bread, Cl. A 5,100 a 412,233 Starbucks 17,100 442,719 TJX Cos. 10,700 486,422 Consumer Staples7.9% Colgate-Palmolive 5,300 413,877 PepsiCo 6,800 427,652 Wal-Mart Stores 8,000 404,480 Walgreen 12,100 387,684 Energy8.4% Apache 4,200 376,068 CARBO Ceramics 3,300 213,510 EOG Resources 3,860 404,682 Occidental Petroleum 4,800 396,048 Schlumberger 6,450 362,168 Health Care19.8% Abbott Laboratories 7,800 370,968 C.R. Bard 5,750 465,577 Celgene 7,200 a 379,872 Covance 7,100 a 374,596 Gilead Sciences 11,000 a 395,120 Johnson & Johnson 6,300 367,290 Medtronic 10,000 391,800 Resmed 8,300 a 521,987 Stryker 8,000 424,240 Varian Medical Systems 8,200 a 410,738 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial12.8% Boeing 7,200 462,096 C.H. Robinson Worldwide 7,100 412,581 Donaldson 10,200 440,130 Fastenal 9,300 469,092 Precision Castparts 3,960 462,132 Rockwell Collins 7,100 414,214 Materials2.7% Ecolab 9,500 448,685 Monsanto 2,400 122,088 Technology25.3% Adobe Systems 12,800 a 410,624 Amphenol, Cl. A 11,200 474,880 Automatic Data Processing 10,900 445,592 Cisco Systems 16,100 a 372,876 Dolby Laboratories, Cl. A 5,900 a 389,459 FLIR Systems 16,200 a 461,538 Google, Cl. A 760 a 368,737 Intel 20,100 430,542 MasterCard, Cl. A 1,770 357,133 Microsoft 15,000 387,000 Oracle 18,200 410,774 Paychex 13,900 396,706 QUALCOMM 9,900 352,044 Total Common Stocks (cost $19,119,101) 8 Other Investment8.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,837,000) 1,837,000 b Total Investments (cost $20,956,101) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 25.3 Energy 8.4 Health Care 19.8 Consumer Staples 7.9 Industrial 12.8 Materials 2.7 Consumer Discretionary 12.7 Money Market Investment 8.8  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 19,119,101 18,615,557 Affiliated issuers 1,837,000 1,837,000 Cash 982,904 Receivable for shares of Common Stock subscribed 1,158,500 Dividends and interest receivable 22,267 Prepaid expenses 25,004 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 14,628 Payable for investment securities purchased 1,825,781 Accrued expenses 27,591 Net Assets ($) Composition of Net Assets ($): Paid-in capital 21,491,996 Accumulated undistributed investment incomenet 8,614 Accumulated net realized gain (loss) on investments (223,834) Accumulated net unrealized appreciation (depreciation) on investments (503,544) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 3,928,284 526,451 16,318,497 Shares Outstanding 333,753 45,221 1,385,012 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 65,307 Affiliated issuers 532 Total Income Expenses: Management feeNote 3(a) 32,115 Auditing fees 18,912 Registration fees 17,691 Shareholder servicing costsNote 3(c) 6,094 Prospectus and shareholders reports 3,192 Distribution feesNote 3(b) 2,001 Legal fees 1,472 Custodian feesNote 3(c) 1,299 Directors fees and expensesNote 3(d) 298 Loan commitment feesNote 2 82 Miscellaneous 3,981 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (30,002) Lessreduction in fees due to earnings creditsNote 1(b) (2) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (37,760) Net unrealized appreciation (depreciation) on investments (503,927) Net Realized and Unrealized Gain (Loss) on Investments Net Decrease in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Operations ($): Investment incomenet 8,706 16,389 Net realized gain (loss) on investments (37,760) (120,977) Net unrealized appreciation (depreciation) on investments (503,927) 1,289,284 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,953) (8,282) Class I Shares (7,079) (1,800) Class T Shares  (520) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 43,084 589,868 Class C Shares 27,800 21,427 Class I Shares 15,235,780 1,270,836 Dividends reinvested: Class A Shares 183 162 Class I Shares 5,399  Cost of shares redeemed: Class A Shares (25,155) (163,960) Class C Shares (5)  Class I Shares (218,382) (8,622) Class T Shares  (357,200) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 6,250,541 3,723,936 End of Period Undistributed investment incomenet 8,614 12,940 12 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Capital Share Transactions: Class A b Shares sold 3,450 63,854 Shares issued for dividends reinvested 15 18 Shares redeemed (2,126) (17,796) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 2,301 1,812 Shares redeemed 0 c  Net Increase (Decrease) in Shares Oustanding Class I Shares sold 1,243,181 120,473 Shares issued for dividends reinvested 447  Shares redeemed (18,358) (731) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 40,000 Class T shares representing $357,200 were converted to 40,000 Class A shares. c Amount represents less than one share. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.68 9.14 12.50 Investment Operations: Investment incomenet b .01 .04 .02 Net realized and unrealized gain (loss) on investments .10 2.53 (3.38) Total from Investment Operations .11 2.57 (3.36) Distributions: Dividends from investment incomenet (.02) (.03)  Net asset value, end of period 11.77 11.68 9.14 Total Return (%) c .92 d 28.19 (26.88) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 e 4.65 4.54 e Ratio of net expenses to average net assets 1.40 e 1.40 1.40 e Ratio of net investment income to average net assets .10 e .42 .33 e Portfolio Turnover Rate 11.29 d 31.79 7.98 d Net Assets, end of period ($ x 1,000) 3,928 3,884 2,618 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2010 Year Ended November 30, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.58 9.11 12.50 Investment Operations: Investment (loss)net b (.04) (.03) (.02) Net realized and unrealized gain (loss) on investments .10 2.50 (3.37) Total from Investment Operations .06 2.47 (3.39) Net asset value, end of period 11.64 11.58 9.11 Total Return (%) c .52 d 27.11 (27.12) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.00 e 5.83 6.30 e Ratio of net expenses to average net assets 2.15 e 2.15 2.14 e Ratio of net investment (loss) to average net assets (.65) e (.27) (.41) e Portfolio Turnover Rate 11.29 d 31.79 7.98 d Net Assets, end of period ($ x 1,000) 526 497 374 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class I Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.70 9.16 12.50 Investment Operations: Investment incomenet b .02 .05 .03 Net realized and unrealized gain (loss) on investments .10 2.54 (3.37) Total from Investment Operations .12 2.59 (3.34) Distributions: Dividends from investment incomenet (.04) (.05)  Net asset value, end of period 11.78 11.70 9.16 Total Return (%) 1.03 c 28.36 (26.72) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 3.77 5.25 d Ratio of net expenses to average net assets 1.15 d 1.15 1.14 d Ratio of net investment income to average net assets .41 d .54 .59 d Portfolio Turnover Rate 11.29 c 31.79 7.98 c Net Assets, end of period ($ x 1,000) 16,318 1,870 366 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus U.S. Equity Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective seeks long-term total return. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser.Walter Scott & Partners Limited (Walter Scott), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of May 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 320,000 Class A shares and 40,000 Class C shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official 18 closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  18,615,557   Mutual Funds 1,837,000    See Statement of Investments for industry classification In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in 20 the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2010 were as follows: Affiliated Investment Value Value Net Company 11/30/2009 ($) Purchases ($) Sales ($) 5/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 186,000 11,803,000 10,152,000 1,837,000 8.8 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year periods ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $147,556 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, $47,276 of the carryover expires in fiscal 2016 and $100,280 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was as follows: ordinary income $10,602.The tax character of current year distributions will be determined at the end of the current fiscal year. 22 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.15% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $30,002 during the period ended May 31, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the funds average daily net assets. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net assets of Class C shares. During the period ended May 31, 2010, Class C shares were charged $2,001, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A and Class C shares were charged $5,021 and $667, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $224 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $25 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $1,299 pursuant to the custody agreement. 24 During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $10,015, Rule 12b-1 distribution plan fees $345, shareholder services plan fees $972, custodian fees $800, chief compliance officer fees $3,656 and transfer agency per account fees $96, which are offset against an expense reimbursement currently in effect in the amount of $1,256. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2010, amounted to $14,065,379 and $994,674, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended May 31, 2010. These disclosures did not impact the notes to the financial statements. At May 31, 2010, accumulated net unrealized depreciation on investments was $503,544, consisting of $329,640 gross unrealized appreciation and $833,184 gross unrealized depreciation. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 Global Stock Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this semiannual report for Global Stock Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Jane Henderson and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2010, Global Stock Funds Class A shares achieved a return of 4.06%, Class C shares returned 4.45% and Class I shares returned 3.88%. 1 In comparison, the funds benchmark index, the Morgan Stanley Capital International World Index (the MSCI World Index), achieved a 4.92% return over the same period. 2 Global stock markets gave back a portion of the gains achieved in earlier reporting periods as a sovereign debt crisis in Europe and inflation fears in China raised global economic concerns. The fund produced returns that were modestly better than its benchmark, mainly due to the relative success of our stock selection in Europe and Japan. The Funds Investment Approach The fund seeks long-term real return by investing in stocks of companies that are located in the worlds developed markets.When selecting stocks, Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their operating margins and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, cost and pricing, competition, industry position and outlook. Global Equity Markets Produced Mixed Results The reporting period saw the continuation of a worldwide economic recovery that began earlier in 2009. Although unemployment rates The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) remained high in many developed nations, robust economic growth in the emerging markets and, to a lesser extent, the United States supported greater manufacturing activity and rising commodity prices. However, the positive effects of the global economic recovery were offset during the reporting period by a burgeoning sovereign debt crisis in Greece and other parts of Europe. In addition, investors worried that potential inflationary pressures in China might dampen economic growth in Asia, and high unemployment rates continued to weigh on the domestic economic rebound in the United States. As a result, global stock markets generally gave back a portion of the gains made during the rally from early February to mid-April. As was the case since the global stock market rally began, investors typically continued to search for bargains among lower-quality stocks. Although investors appeared to pay more attention to underlying business fundamentals over the first five months of 2010, this shift proved tentative due to ongoing economic uncertainty. Stock Selection Strategy Enhanced Fund Returns In the midst of heightened market volatility, we found relatively few new opportunities meeting our investment criteria in continental Europe, and underweighted exposure to the region helped the fund avoid the brunt of instability there.The fund held particularly light positions in European banks, which generally suffered during the sovereign debt crisis. Conversely, the fund scored success with some European stocks that benefited from company-specific factors. For example pharmaceutical developer Novo Nordisk continues to benefit from the growing market of diabetes patients throughout the developed world, and apparel retailer Hennes & Mauritz demonstrated lower-than-expected sensitivity to economic headwinds as evidenced by improving operating results.The fund also fared relatively well in Japan, where an appreciating yen relative to the euro and U.S. dollar bolstered investment values for U.S. residents. From a market sector perspective, the fund achieved strong results in the technology sector, where our bottom-up stock selection process identified a number of growing companies selling at attractive valuations. We especially favored larger technology companies with a 4 significant degree of pricing control, including Nintendo, Intel, Canon, Amphenol and Keyence. The fund produced less favorable results compared to its benchmark in the United States, where some financial stocks we had avoided advanced relatively strongly. Generally underweighted exposure to the stronger-performing U.S. market also dampened relative performance, as did a handful of disappointments among consumer staples companies in the United States, France and the United Kingdom. Finding Opportunities One Stock at a Time We have maintained a cautious posture with regard to the worlds developed markets, which have continued to struggle with sub-par economic growth and heavy debt burdens.We are especially concerned about Europe, which as of the reporting periods end is exploring ways to prevent the spread of its debt crisis to additional markets. Nonetheless, our stock selection process has continued to find attractive opportunities among individual companies in a variety of regions. Indeed, if security selection becomes a more critical determinant of global market performance, as we believe it will, the funds focus on extensive fundamental research could be particularly well suited to the upcoming investment environment. June 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.50 $ 10.29 $ 4.69 Ending value (after expenses) $959.40 $955.50 $961.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.69 $ 10.60 $ 4.84 Ending value (after expenses) $1,018.30 $1,014.41 $1,020.14  Expenses are equal to the funds annualized expense ratio of 1.33% for Class A, 2.11% for Class C and .96% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Common Stocks95.2% Shares Value ($) Australia3.5% CSL 237,500 6,365,021 Woodside Petroleum 161,532 5,878,395 Brazil1.9% Petroleo Brasileiro, ADR 209,600 Canada.9% Suncor Energy 99,300 Denmark1.8% Novo Nordisk, Cl. B 79,000 France3.7% Cie Generale dOptique Essilor International 115,000 6,555,099 LOreal 66,100 6,194,695 Hong Kong8.6% China Mobile 678,000 6,416,514 CLP Holdings 940,500 6,624,260 CNOOC 3,993,000 6,388,800 Hong Kong & China Gas 1,916,255 4,232,371 Hutchison Whampoa 899,000 5,593,136 Japan18.5% Canon 157,800 6,500,506 Chugai Pharmaceutical 371,100 6,580,279 Daikin Industries 183,200 6,045,540 Denso 174,200 4,704,224 Fanuc 64,400 6,807,656 Honda Motor 147,900 4,506,468 HOYA 180,000 4,217,358 Keyence 20,870 4,692,364 Mitsubishi Estate 372,000 5,691,915 Nintendo 24,300 7,184,952 Shin-Etsu Chemical 117,300 5,909,515 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Spain1.5% Inditex 89,800 Sweden1.3% Hennes & Mauritz, Cl. B 78,300 Switzerland5.2% Nestle 150,000 6,780,538 Novartis 100,600 4,556,159 SGS 5,000 6,254,313 United Kingdom11.0% BG Group 455,800 6,993,648 HSBC Holdings 734,400 6,667,578 Reckitt Benckiser Group 126,000 5,912,884 Standard Chartered 289,800 6,860,585 Tesco 1,051,000 6,255,934 WM Morrison Supermarkets 1,200,500 4,586,792 United States37.3% Abbott Laboratories 145,600 6,924,736 Adobe Systems 213,700 a 6,855,496 Amphenol, Cl. A 85,000 3,604,000 Automatic Data Processing 145,400 5,943,952 C.R. Bard 79,700 6,453,309 Cisco Systems 247,100 a 5,722,836 EOG Resources 35,700 3,742,788 Fastenal 105,000 5,296,200 FLIR Systems 97,500 a 2,777,775 Gilead Sciences 178,400 a 6,408,128 Google, Cl. A 13,900 a 6,744,002 Intel 300,800 6,443,136 Johnson & Johnson 102,700 5,987,410 MasterCard, Cl. A 27,400 5,528,498 Medtronic 140,600 5,508,708 Microsoft 226,000 5,830,800 NIKE, Cl. B 94,300 6,825,434 8 Common Stocks (continued) Shares Value ($) United States (continued) Oracle 273,300 6,168,381 Precision Castparts 56,800 6,628,560 Schlumberger 103,200 5,794,680 Wal-Mart Stores 122,200 6,178,432 Walgreen 175,800 5,632,632 Total Common Stocks (cost $316,992,909) Other Investment4.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,550,000) 13,550,000 b Total Investments (cost $330,542,909) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 22.9 Financial Services 5.6 Health Care 18.1 Money Market Investment 4.0 Consumer Staples 12.2 Utilities 3.2 Energy 11.3 Telecommunication Services 1.9 Industrial 10.8 Materials 1.7 Consumer Discretionary 7.5  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 316,992,909 324,046,190 Affiliated issuers 13,550,000 13,550,000 Cash 498,518 Cash denominated in foreign currencies 628,432 628,118 Dividends and interest receivable 1,231,789 Receivable for shares of Common Stock subscribed 1,152,182 Prepaid expenses 23,579 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 315,496 Payable for shares of Common Stock redeemed 449,929 Accrued expenses 39,572 Net Assets ($) Composition of Net Assets ($): Paid-in capital 330,364,493 Accumulated undistributed investment incomenet 2,257,765 Accumulated net realized gain (loss) on investments 671,093 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 7,032,028 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 23,443,693 7,065,895 309,815,791 Shares Outstanding 2,007,600 612,956 26,263,567 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $263,499 foreign taxes withheld at source): Unaffiliated issuers 3,887,396 Affiliated issuers 9,135 Total Income Expenses: Management feeNote 3(a) 1,355,756 Custodian feesNote 3(c) 96,021 Shareholder servicing costsNote 3(c) 38,124 Professional fees 27,209 Registration fees 22,899 Distribution feesNote 3(b) 15,285 Directors fees and expensesNote 3(d) 6,689 Prospectus and shareholders reports 5,192 Loan commitment feesNote 2 3,685 Miscellaneous 14,662 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (20) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 2,256,135 Net realized gain (loss) on forward foreign currency exchange contracts 46,260 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (21,353,435) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 2,460 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Decrease in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Operations ($): Investment incomenet 2,311,029 1,768,472 Net realized gain (loss) on investments 2,302,395 1,576,357 Net unrealized appreciation (depreciation) on investments (21,350,975) 55,758,267 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (42,464) (8,168) Class C Shares (427)  Class I Shares (1,883,788) (425,048) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 18,820,157 6,212,436 Class C Shares 6,026,733 1,048,689 Class I Shares 81,386,101 170,474,722 Dividends reinvested: Class A Shares 41,282 5,829 Class C Shares 288  Class I Shares 533,463 166,872 Cost of shares redeemed: Class A Shares (2,092,299) (2,929,771) Class C Shares (307,844) (230,707) Class I Shares (19,197,167) (36,319,067) Class T Shares  (18,311) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 273,778,895 76,698,323 End of Period Undistributed investment incomenet 2,257,765 1,873,415 12 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Capital Share Transactions: Class A b Shares sold 1,503,459 565,715 Shares issued for dividends reinvested 3,318 628 Shares redeemed (170,535) (268,802) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 482,362 101,758 Shares issued for dividends reinvested 23  Shares redeemed (24,687) (25,194) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 6,406,630 16,917,733 Shares issued for dividends reinvested 42,507 17,847 Shares redeemed (1,518,143) (3,682,516) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 2,220 Class T shares representing $18,311 were converted to 2,026 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.23 8.91 13.73 12.50 Investment Operations: Investment incomenet b .09 .06 .05 .04 Net realized and unrealized gain (loss) on investments (.58) 3.28 (4.70) 1.19 Total from Investment Operations (.49) 3.34 (4.65) 1.23 Distributions: Dividends from investment incomenet (.06) (.02) (.08)  Dividends from net realized gain on investments   (.09)  Total Distributions (.06) (.02) (.17)  Net asset value, end of period 11.68 12.23 8.91 13.73 Total Return (%) c (4.06) d 37.57 (34.32) 9.92 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 e 1.38 1.59 2.40 e Ratio of net expenses to average net assets 1.33 e,f 1.38 f 1.47 1.46 e Ratio of net investment income to average net assets 1.43 e .53 .44 .29 e Portfolio Turnover Rate 7.33 d 12.75 15.54 14.53 d Net Assets, end of period ($ x 1,000) 23,444 8,212 3,329 5,132 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended May 31, 2010 Year Ended November 30, Class C Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.07 8.83 13.64 12.50 Investment Operations: Investment income (loss)net b .05 (.01) (.04) (.06) Net realized and unrealized gain (loss) on investments (.59) 3.25 (4.68) 1.20 Total from Investment Operations (.54) 3.24 (4.72) 1.14 Distributions: Dividends from investment incomenet (.00) c    Dividends from net realized gain on investments   (.09)  Total Distributions (.00) c  (.09)  Net asset value, end of period 11.53 12.07 8.83 13.64 Total Return (%) d (4.45) e 36.69 (34.82) 9.12 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 f 2.12 2.36 3.16 f Ratio of net expenses to average net assets 2.11 f,g 2.09 2.22 2.20 f Ratio of net investment income (loss) to average net assets .81 f (.11) (.29) (.46) f Portfolio Turnover Rate 7.33 e 12.75 15.54 14.53 e Net Assets, end of period ($ x 1,000) 7,066 1,873 695 925 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class I Shares (Unaudited) 2009 2008 2007 a,b Per Share Data ($): Net asset value, beginning of period 12.36 8.99 13.76 12.50 Investment Operations: Investment incomenet c .09 .11 .10 .07 Net realized and unrealized gain (loss) on investments (.56) 3.31 (4.76) 1.19 Total from Investment Operations (.47) 3.42 (4.66) 1.26 Distributions: Dividends from investment incomenet (.09) (.05) (.02)  Dividends from net realized gain on investments   (.09)  Total Distributions (.09) (.05) (.11)  Net asset value, end of period 11.80 12.36 8.99 13.76 Total Return (%) (3.88) d 38.22 (34.12) 10.08 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 e .99 1.17 2.05 e Ratio of net expenses to average net assets .96 e,f .99 f 1.15 1.18 e Ratio of net investment income to average net assets 1.46 e 1.05 .83 .58 e Portfolio Turnover Rate 7.33 d 12.75 15.54 14.53 d Net Assets, end of period ($ x 1,000) 309,816 263,694 72,656 18,312 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Global Stock Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective seeks long-term total return.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser.Walter Scott & Partners Limited (Walter Scott), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares:Class A,Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the 18 Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  126,999,893   Equity Securities Foreign  92,707,023 104,339,274   Mutual Funds 13,550,000    See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. 20 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2010 were as follows: Affiliated Investment Value Value Net Company 11/30/2009 ($) Purchases ($) Sales ($) 5/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,100,000 80,100,000 73,650,000 13,550,000 4.0 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as 22 income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $967,165 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, $955,153 of the carryover expires in fiscal 2016 and $12,012 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was as follows: ordinary income $433,216.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the funds average daily net assets and is payable monthly. Dreyfus has The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) contractually agreed, until April 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets. During the period ended May 31, 2010, there was no reduction in management fee pursuant to the undertaking. During the period ended May 31, 2010, the Distributor retained $13,449 from commissions earned on sales of the funds Class A shares. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the funds average daily net assets. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2010, Class C shares was charged $15,285, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A and Class C shares were charged $18,754 and $5,095, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing 24 personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $3,003 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $315 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $20. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $96,021 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $249,783, Rule 12b-1 distribution plan fees $4,440, shareholder services plan fees $6,244, custodian fees $50,620, chief compliance officer fees $3,656 and transfer agency per account fees $753. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2010, amounted to $99,173,748 and $22,177,265, respectively. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting.Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. 26 The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At May 31, 2010, there were no open forward contracts outstanding. At May 31, 2010, accumulated net unrealized appreciation on investments was $7,053,281, consisting of $19,622,012 gross unrealized appreciation and $12,568,731 gross unrealized depreciation. At May 31,2010,the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES International Stock Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover International Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this semiannual report for International Stock Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Jane Henderson and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2010, International Stock Funds Class A shares achieved a return of 5.05%, Class C shares returned 5.46% and Class I shares returned 4.95%. 1 In comparison, the funds benchmark index, the Morgan Stanley Capital International Europe,Australasia, Far East Index (the MSCI EAFE Index), achieved a 10.90% return over the same period. 2 International stock markets gave back a portion of the gains achieved in earlier reporting periods as a sovereign debt crisis in Europe and inflation fears in China raised global economic concerns. The fund produced returns that were better than its benchmark, mainly due to the relative success of our stock selection strategy in Europe and Japan. The Funds Investment Approach The fund seeks long-term real return by investing in stocks of foreign companies that are located in the worlds developed markets outside of the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their operating margins and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, cost and pricing, competition, industry position and outlook. International Equity Markets Produced Mixed Results The reporting period saw the continuation of a worldwide economic recovery that began earlier in 2009. Although unemployment rates The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) remained high in many developed nations, robust economic growth in the emerging markets and,to a lesser extent,the United States supported greater manufacturing activity and rising commodity prices. However, the positive effects of the global economic recovery were offset during the reporting period by a burgeoning sovereign debt crisis in Greece and other parts of Europe. In addition, investors worried that potential inflationary pressures in China might dampen economic growth in Asia. As a result, international stock markets generally gave back a portion of the gains made during the rally from early February to mid-April. As was the case since the global stock market rally began, investors typically continued to search for bargains among lower-quality stocks. Although investors appeared to pay more attention to underlying business fundamentals over the first five months of 2010, this shift proved tentative due to ongoing economic uncertainty. Stock Selection Strategy Enhanced Fund Returns In the midst of heightened market volatility,we found relatively few new opportunities meeting our investment criteria in continental Europe, and underweighted exposure to the region helped the fund avoid the brunt of instability there. The fund held particularly light positions in European banks, which generally suffered during the sovereign debt crisis. Conversely, the fund scored success with some European stocks that benefited from company-specific factors. For example pharmaceutical developer Novo Nordisk continues to benefit from the growing market of diabetes patients throughout the developed world, and apparel retailer Hennes & Mauritz demonstrated lower-than-expected sensitivity to economic headwinds as evidenced by improving operating results.The fund also fared relatively well with an overweighted position in Japan, where an appreciating yen relative to the euro and U.S. dollar bolstered investment values for U.S. residents. From a market sector perspective, the fund achieved strong results in the technology sector, where our bottom-up stock selection process identified a number of growing companies selling at attractive valuations.We especially favored larger technology companies with a significant degree of pricing control, including Japans Nintendo, Canon and Keyence. 4 The fund produced less favorable results compared to its benchmark in the consumer staples sector. Disappointments during the reporting period included grocery chainsTesco andWM Morrison Supermarkets in the United Kingdom and food products company Danone and cosmetics producer LOreal in France. Finding Opportunities One Stock at a Time We have maintained a cautious posture with regard to the worlds developed markets, which have continued to struggle with sub-par economic growth and heavy debt burdens.We are especially concerned about Europe, which as of the reporting periods end is exploring ways to prevent the spread of its debt crisis to additional countries. Nonetheless, our stock selection process has continued to find attractive opportunities among individual companies in a variety of regions. Indeed, if security selection becomes a more critical determinant of international stock market performance, as we believe it will, the funds focus on extensive fundamental research could be particularly well suited to the upcoming investment environment. June 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in International Stock Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.51 $ 10.43 $ 4.67 Ending value (after expenses) $949.50 $945.40 $950.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.74 $ 10.80 $ 4.84 Ending value (after expenses) $1,018.25 $1,014.21 $1,020.14  Expenses are equal to the funds annualized expense ratio of 1.34% for Class A, 2.15% for Class C and .96% for Class I , multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Common Stocks94.2% Shares Value ($) Australia4.6% Cochlear 74,200 4,576,281 CSL 358,200 9,599,792 Woodside Petroleum 263,000 9,570,970 Belgium1.9% Colruyt 43,000 Brazil1.8% Petroleo Brasileiro, ADR 294,800 Canada1.0% Suncor Energy 171,200 Denmark1.9% Novo Nordisk, Cl. B 127,000 France5.8% Cie Generale dOptique Essilor International 171,000 9,747,147 Danone 198,700 10,245,888 LOreal 104,300 9,774,685 Germany3.8% Adidas 191,000 9,591,017 SAP 226,800 9,799,519 Hong Kong10.6% China Mobile 1,092,000 10,334,562 CLP Holdings 1,477,500 10,406,533 CNOOC 5,786,000 9,257,600 Esprit Holdings 1,561,934 9,206,134 Hong Kong & China Gas 2,558,105 5,650,004 Hutchison Whampoa 1,602,000 9,966,857 Japan32.4% Aeon Mall 521,600 10,671,829 Canon 241,700 9,956,732 Chugai Pharmaceutical 559,400 9,919,182 Daikin Industries 301,800 9,959,300 Daito Trust Construction 202,100 10,215,042 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Denso 402,800 10,877,505 Fanuc 91,200 9,640,656 Hirose Electric 93,000 8,828,402 Honda Motor 234,500 7,145,144 HOYA 397,200 9,306,303 INPEX 1,500 9,437,906 Keyence 43,100 9,690,507 Komatsu 556,600 10,463,419 Mitsubishi Estate 633,000 9,685,436 Nintendo 36,400 10,762,644 Shimamura 80,100 7,295,435 Shin-Etsu Chemical 179,800 9,058,233 Tokio Marine Holdings 162,200 4,547,880 Singapore.4% DBS Group Holdings 217,500 Spain1.9% Inditex 174,000 Sweden2.0% Hennes & Mauritz, Cl. B 179,640 Switzerland8.9% Nestle 230,000 10,416,667 Nobel Biocare Holding 110,000 2,063,923 Novartis 221,900 10,049,819 Roche Holding 19,000 2,758,540 SGS 8,290 10,369,651 Synthes 96,840 10,116,739 United Kingdom17.2% BG Group 680,700 10,444,442 Burberry Group 529,000 5,282,426 Cairn Energy 1,332,800 a 7,765,624 Centrica 2,511,400 9,980,372 HSBC Holdings 1,086,900 9,867,906 Reckitt Benckiser Group 197,000 9,244,747 8 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Smith & Nephew 1,063,000 9,630,935 Standard Chartered 406,200 9,616,182 Tesco 1,616,000 9,619,020 WM Morrison Supermarkets 1,945,000 7,431,329 Total Common Stocks (cost $498,080,592) Other Investment4.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,400,000) 25,400,000 b Total Investments (cost $523,480,592) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Health Care 15.2 Industrials 9.8 Consumer Discretionary 13.4 Utilities 5.0 Consumer Staples 12.9 Money Market Investment 4.9 Energy 11.8 Telecommunication Services 2.0 Technology 11.3 Materials 1.8 Financial Services 11.0  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 498,080,592 485,892,659 Affiliated issuers 25,400,000 25,400,000 Cash 1,081,089 Cash denominated in foreign currencies 1,103,894 1,101,696 Dividends and interest receivable 2,411,768 Receivable for shares of Common Stock subscribed 595,643 Prepaid expenses 23,987 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 454,736 Payable for shares of Common Stock redeemed 37,796 Accrued expenses 53,414 Net Assets ($) Composition of Net Assets ($): Paid-in capital 543,044,448 Accumulated undistributed investment incomenet 3,000,509 Accumulated net realized gain (loss) on investments (17,844,983) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (12,239,078) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 55,227,080 5,101,166 455,632,650 Shares Outstanding 4,895,747 457,681 40,163,029 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $526,613 foreign taxes withheld at source): Unaffiliated issuers 6,274,640 Affiliated issuers 15,442 Interest 173 Total Income Expenses: Management feeNote 3(a) 1,893,141 Custodian feesNote 3(c) 143,932 Shareholder servicing costsNote 3(c) 72,168 Registration fees 32,951 Professional fees 29,204 Directors fees and expensesNote 3(d) 12,871 Distribution feesNote 3(b) 10,520 Prospectus and shareholders reports 4,925 Loan commitment feesNote 2 4,597 Miscellaneous 19,339 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (34) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,695,030 Net realized gain (loss) on forward foreign currency exchange contracts (36,428) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (38,895,231) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 2,044 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Operations ($): Investment incomenet 4,066,641 2,396,899 Net realized gain (loss) on investments 3,658,602 (14,951,731) Net unrealized appreciation (depreciation) on investments (38,893,187) 85,132,414 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (142,971) (14,326) Class C Shares (4,254) (315) Class I Shares (3,306,609) (1,438,410) Class T Shares  (959) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 47,991,087 16,902,665 Class C Shares 4,771,614 946,149 Class I Shares 169,208,408 228,631,789 Dividends reinvested: Class A Shares 141,708 13,684 Class C Shares 2,712 233 Class I Shares 1,027,427 430,172 Class T Shares  551 Cost of shares redeemed: Class A Shares (7,190,041) (1,905,577) Class C Shares (478,339) (112,519) Class I Shares (23,709,551) (78,185,632) Class T Shares  (20,033) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 358,817,649 120,992,595 End of Period Undistributed investment incomenet 3,000,509 2,387,702 12 Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 a Capital Share Transactions: Class A b Shares sold 3,977,929 1,545,517 Shares issued for dividends reinvested 11,750 1,512 Shares redeemed (602,257) (172,304) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 396,601 90,996 Shares issued for dividends reinvested 227 26 Shares redeemed (42,642) (11,194) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 13,837,377 22,570,720 Shares issued for dividends reinvested 84,841 47,481 Shares redeemed (1,965,232) (8,544,986) Net Increase (Decrease) in Shares Outstanding Class T b Shares issued for dividends reinvested  64 Shares redeemed  (2,414) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 2,414 Class T shares representing $20,033 were converted to 2,316 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 11.97 8.43 13.72 12.50 Investment Operations: Investment incomenet b .11 .05 .09 .07 Net realized and unrealized gain (loss) on investments (.71) 3.58 (5.28) 1.15 Total from Investment Operations (.60) 3.63 (5.19) 1.22 Distributions: Dividends from investment incomenet (.09) (.09) (.02)  Dividends from net realized gain on investments   (.08)  Total Distributions (.09) (.09) (.10)  Net asset value, end of period 11.28 11.97 8.43 13.72 Total Return (%) c (5.05) d 43.33 (38.07) 9.76 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 e 1.43 1.43 1.75 e Ratio of net expenses to average net assets 1.34 e,f 1.42 1.41 1.47 e Ratio of net investment income to average net assets 1.90 e .50 .79 .50 e Portfolio Turnover Rate 5.16 d 21.67 13.18 13.34 d Net Assets, end of period ($ x 1,000) 55,227 18,059 1,126 1,396 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended May 31, 2010 Year Ended November 30, Class C Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 11.83 8.32 13.64 12.50 Investment Operations: Investment income (loss)net b .08 (.01) .00 c (.04) Net realized and unrealized gain (loss) on investments (.72) 3.53 (5.24) 1.18 Total from Investment Operations (.64) 3.52 (5.24) 1.14 Distributions: Dividends from investment incomenet (.04) (.01)   Dividends from net realized gain on investments   (.08)  Total Distributions (.04) (.01) (.08)  Net asset value, end of period 11.15 11.83 8.32 13.64 Total Return (%) d (5.46) e 42.31 (38.58) 9.04 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 f 2.25 2.24 2.50 f Ratio of net expenses to average net assets 2.15 f,g 2.22 2.20 2.21 f Ratio of net investment income (loss) to average net assets 1.30 f (.13) .03 (.31) f Portfolio Turnover Rate 5.16 e 21.67 13.18 13.34 e Net Assets, end of period ($ x 1,000) 5,101 1,224 197 445 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class I Shares (Unaudited) 2009 2008 2007 a,b Per Share Data ($): Net asset value, beginning of period 12.04 8.47 13.76 12.50 Investment Operations: Investment incomenet c .11 .12 .14 .11 Net realized and unrealized gain (loss) on investments (.70) 3.57 (5.30) 1.15 Total from Investment Operations (.59) 3.69 (5.16) 1.26 Distributions: Dividends from investment incomenet (.11) (.12) (.05)  Dividends from net realized gain on investments   (.08)  Total Distributions (.11) (.12) (.13)  Net asset value, end of period 11.34 12.04 8.47 13.76 Total Return (%) (4.95) d 43.98 (37.82) 10.08 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 e 1.01 1.03 1.38 e Ratio of net expenses to average net assets .96 e,f 1.01 f 1.02 1.16 e Ratio of net investment income to average net assets 1.82 e 1.18 1.19 .81 e Portfolio Turnover Rate 5.16 d 21.67 13.18 13.34 d Net Assets, end of period ($ x 1,000) 455,633 339,535 119,650 69,201 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: International Stock Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective seeks long-term total return.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser.Walter Scott & Partners Limited (Walter Scott), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares:Class A,Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the 18 nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign+ 237,697,807 248,194,852   Mutual Funds 25,400,000    See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 20 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2010 were as follows: Affiliated Investment Value Value Net Company 11/30/2009 ($) Purchases ($) Sales ($)5/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,800,000139,400,000 125,800,000 25,400,000 4.9 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 22 The fund has an unused capital loss carryover of $17,053,730 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, $1,939,230 of the carryover expires in fiscal 2016 and $15,114,500 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was as follows: ordinary income $1,454,010. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net assets. During the period ended May 31, 2010, there was no reduction in management fee pursuant to the undertaking. During the period ended May 31, 2010, the Distributor retained $19,927 from commissions earned on sales of the funds Class A shares. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the funds average daily net assets. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2010, Class C shares were charged $10,520, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2010, Class A and Class C shares were charged $40,957 and $3,507, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged 24 $4,915 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $541 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $34. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $143,932 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $373,440, Rule 12b-1 distribution plan fees $3,245, shareholder services plan fees $12,234, custodian fees $60,061, chief compliance officer fees $3,656 and transfer agency per account fees $2,100. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, including redemptions made through the use of the funds exchange privilege. During the period ended May 31, 2010, redemption fees charged and retained by the fund amounted to $35,341. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2010, amounted to $196,497,272 and $21,906,503, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes 26 a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At May 31, 2010, there were no open forward contracts outstanding. At May 31, 2010, accumulated net unrealized depreciation on investments was $12,187,933, consisting of $22,905,653 gross unrealized appreciation and $35,093,586 gross unrealized depreciation. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak, Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By" /s/ Bradley J. Skapyak, Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a- 2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
